DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 9/7/2021.  

Claims
Claims 1-3, 5-11, and 17 have been amended. 
Claim 4 have been cancelled.
Claims 1-3 and 5-17 are currently pending in the application.  Claims 11-16 are withdrawn from consideration as being directed to the non-elected invention.   

Response to Arguments
Election/Restriction
Applicant argues that the restriction should be withdrawn because claim 11 has been amended and thus the method of claim 11 must necessarily be performed on system according to claim 1, and cannot be performed otherwise within the scope of amended claim 11.  However the examiner respectfully disagrees.  Invention Group I (e.g. Claims 1-10) is directed to a system to cause a DTC to adopt the personality associated with the MVCP.  Invention Group II (e.g. Claims 11-16) is directed to a method to operate an apparatus with the MVCP to cause the DTC to adopt the personality associated with the MVCP.  Here Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that 
The examiner agrees that amended claim 17 now falls under Group I.  Therefore claims 1-10 and 17 will be examiner together and claims 11-16 remain withdrawn from consideration and the restriction is made final.  
103
In response to the applicant’s arguments, directed to claim 6, regarding Lee not disclosing “wherein the apparatus is operable to store at least one script, the script when executed, operable with at least one of the one or more software packages that cause the DTC to operate in accordance with at least one command from the standard command protocol”, the examiner respectfully disagrees.  Lee in sections [0018]-[0019], [0057]-[0059] discloses that virtual payment card information and predetermined valid period is generated.  The virtual payment card information and predetermined valid period is then sent to the dummy payment card that stores the virtual payment card information and predetermined valid period.   Sections [0015]-[0017] and [0057]-[0059] disclose that the valid period is used to trigger a removal of the virtual payment card information on the dummy payment card when the valid period 
The rest of the applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  
112
The applicant argues that claim 9 has been amended to recite that the system further comprises a Data Assistance Device (DAD), which should clarify the DAD is part of the system.  However the examiner respectfully disagrees.  Claim 9 recites that the DTC is operable to receive data from a Data Assistance Device (DAD) but does not recite that the DAD is part of the system.  Therefore it is still unclear when direct infringement occurs.  
The rest of the previous 112 rejections are withdrawn due to the claim amendments.  
Drawing Objection
The examiner agrees with the applicant.  The specification in section [0084] discloses that the terms MMPC and MVCP are interchangeable.  Figure 7 discloses the MMPC being transferred and stored on the DTC.  The previous drawing objection is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,

Claim 17 recites “operating the at least one MVCP distribution device to provide at least one MVCP to the DTC” (emphasis added).  There is a lack of antecedent basis for “the at least one MVCP distribution device” in the claim.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 3, 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 20140214665 A1 (“Lee”), in view of US 20160104154 A1 (“Milov”) and US 10475026 B2 (“Friedlander”).

Per claims 1 and 17, Lee discloses an apparatus and method comprising:
apparatus on a Digital Transaction Card (DTC) (e.g. physical dummy payment card), the DTC including a Digital Transaction Processing Unit (DTPU) (e.g. smart card chip)… (Section [0019]-[0023] and [0076]);
hardware (e.g. smart card chip) operable with at least one application… (Section [0019]-[0023]);
software (e.g. software) operable to store one or more software packages, at least one of the one or more software packages representing a Modified Virtual Card Profile (MVCP) (e.g. virtual payment card information) (Section [0019]-[0023] and [0116]);
the apparatus operable with the MVCP (e.g. virtual payment card information) to cause the DTC (e.g. physical dummy payment card) to adopt the personality associated with the MVCP (e.g. virtual payment card information) (Section [0054]-[0055] and [0058]-[0059]).
	
Lee further discloses the following limitation of claim 17:
	operating the at least one MVCP distribution device (e.g. user equipment) to provide at least one MVCP (e.g. virtual payment card information) to the DTC (e.g. physical dummy payment card0 (Section [0042]-[0043]).

although Lee discloses an apparatus on a Digital Transaction Card that receives one or more Modified Virtual Card Profiles to perform payments using the Modified Virtual Card Profiles, Lee does not specifically disclose …operable in accordance with a standard command protocol; …for executing one or more instructions from the standard command protocol.  However Milov, in analogous art of payment card emulation, discloses:
…operable in accordance with a standard command protocol (e.g. Global Platform standards) (Section [0028] and [0032]); 
…for executing one or more instructions from the standard command protocol (e.g. Global Platform standards) (Section [0028] and [0032]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the apparatus on a Digital Transaction Card of Lee to be compatible with a standard command protocol, as taught by Milov, in order to make the apparatus on the Digital Transaction Card of Lee more secure (See Milov Paragraph [0032]).

although Lee/Milov discloses an apparatus on a Digital Transaction Card operable in accordance with a standard command protocol and that receives one or more Modified Virtual Card Profiles to perform payments using the Modified Virtual Card Profiles, Lee/Milov does not specifically disclose wherein the apparatus is adapted to securely store keys and/or key pairs on the DTC and outside of the DTPU for Issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights in the DTPU.  However Friedlander, in analogous art of smart payment cards, discloses:
wherein the apparatus is adapted to securely store keys and/or key pairs (e.g. public/private keys) on the DTC (e.g. mobile device/smart card) and outside of the DTPU for Issuer (e.g. issuer) Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights in the DTPU (e.g. processor) (Column 12, Ln 1-25 and Column 13, Ln 61 – Column 14, Ln 16 and Column 15, Ln 53 – Column 16, Ln 37 and Figs 4 and 8-10).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the apparatus on a Digital Transaction Card of Lee/Milov to 


Per claim 2, Lee/Milov/Friedlander discloses all of the limitations of claim 1 above.  Lee further discloses:
a MVCP distribution infrastructure comprising at least one MVCP distribution device (e.g. user equipment) operable to provide at least one MVCP (e.g. virtual payment card information) to the DTC (e.g. physical dummy payment card) (Section [0042]-[0043]).

Per claim 3, Lee/Milov/Friedlander discloses all of the limitations of claim 1 above.  Milov further discloses:
wherein the apparatus is operable to store at least one script (e.g. device software), the script when executed, operable with at least one of the one or more software packages to cause the DTC to operate in accordance with at least one command from the standard command protocol (e.g. secure transactional subsystem will conform, where appropriate, to an international standard, such as current Global Platform standards) (Section [0032]).

Per claim 6, Lee/Milov/Friedlander discloses all of the limitations of claim 1 above.  Lee further discloses:
wherein the apparatus is operable to store at least one script (e.g. valid period), the script when executed, operable with at least one of the one or more software packages to cause the DTC to operate in accordance with at least one command from the standard command protocol (e.g. virtual payment card information may be erased or corrupted) (Section [0015]-[0017], [0018]-[0019], and [0057]-[0059]);

Friedlander further discloses:
wherein the apparatus is adapted to securely store keys (e.g. public key) and/or key pairs for Issuer Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights (Section [0025]);
wherein the apparatus is adapted to securely store keys and/or key pairs (e.g. public/private keys) for Issuer (e.g. issuer) Security Domain (ISD) and/or Supplementary Security Domain (SSD) level security rights (Column 12, Ln 1-25 and Column 13, Ln 61 – Column 14, Ln 16 and Column 15, Ln 53 – Column 16, Ln 37 and Figs 4 and 8-10);
wherein the apparatus is adapted to store a plurality of MVCPs (e.g. functions of one or more traditional cards) (Column 13, Ln 61 – Column 14, Ln 16);
wherein, using any one or more of keys (e.g. public/private key), key pairs and at least one script (e.g. executable code) to operate at least one command from the standard command protocol, a selected MVCP (e.g. object) is rendered operable for digital transactions (e.g. process transaction data) using the DTC, and one or more non-selected MVCPs are rendered inoperable for digital transactions using the DTC (e.g. the protected or unprotected application remain stored on the mobile device, but are disabled by additional code that prevents their execution/operation) (Column 12, Ln 1-25 and Column 14 , Ln 23-48 and column 24, Ln 19-41).

Per claim 7, Lee/Milov/Friedlander discloses all of the limitations of claim 1 above.  Milov further discloses:
wherein the standard command protocol is the Global Platform Standard (GPS) (e.g. global platform standards) (Section [0028] and [0032]).

Claims 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Milov/Friedlander, as applied to claim 1 above, in further view of US 20140172700 A1 (“Teuwen”).

Per claim 5, although Lee/Milov/Friedlander discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov/Friedlander does not specifically disclose wherein the apparatus is adapted to store a plurality of MVCPs.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the apparatus is adapted to store a plurality of MVCPs (e.g. cards) (Section [0015]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment card of Lee/Milov/Friedlander to store multiple virtual cards, as taught by Teuwen, in order to provide convenience to the user by allowing a single device to act as multiple cards.

Per claim 8, although Lee/Milov/Friedlander discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov/Friedlander does not specifically disclose wherein the apparatus further includes a secure element for securely storing any one or more of keys, key pairs and at least one script.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the apparatus further includes a secure element (e.g. secure element) for securely storing any one or more of keys, key pairs and at least one script (Section [0020]-[0021]).  Note: the limitation “for securely storing any one or more of keys, key pairs and at least one script” does not distinguish over the prior art because it is describing the intended use of the secure element and is not positively recited as a function of the apparatus.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment card of Lee/Milov/Friedlander to include a secure element, as taught by Teuwen, in order to increase the security of the payment card.

Per claim 9, although Lee/Milov/Friedlander discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov/Friedlander does not specifically disclose wherein the DTC operable to receive data from a Data Assistance Device (DAD), the DAD including: a DAD user interface; a DAD processor; and a DAD transceiver, in which: the DAD is operable to receive data from an external third party, the DTC and DAD are enabled to transfer data from the DAD to the DTC; and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor and respective transceivers.  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the DTC (e.g. smart card) operable to receive data from a Data Assistance Device (DAD) (e.g. smartphone), the DAD including: a DAD user interface (e.g. display); a DAD processor; and a DAD transceiver (e.g. NFC), in which: the DAD is operable to receive data from an external third party (e.g. cloud), the DTC and DAD are enabled to transfer data from the DAD (e.g. smartphone) to the DTC (e.g. smart card); and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor (e.g. CPU) and respective transceivers (e.g. contact/contactless interface) (Section [0010], [0011], [0015], and [0020]).  Note: the limitation “the DAD including: a DAD user interface; a DAD processor; and a DAD transceiver, in which: the DAD is operable to receive data from an external third party, the DTC and DAD are enabled to transfer data from the DAD to the DTC; and the transfer of data from the DAD to the DTC is effected by the DAD processor and the DTC external processor and respective transceivers” does not distinguish over the prior art because it is describing the Data Assistance Device and its functions which is outside the scope of the claim that is directed to an apparatus on a Digital Transaction Card.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment system of Lee/Milov/Friedlander to include a mobile phone to communicate with the payment card, as taught by Teuwen, in order to provide an easy interface to add virtual cards to the payment card.

Per claim 10, although Lee/Milov/Friedlander discloses an apparatus on a Digital Transaction Card that stores Modified Virtual Card Profiles, Lee/Milov/Friedlander does not specifically disclose wherein the MVCP, or one or more of the plurality of MVCPs is a Modified Mobile Payment Card (MMPC).  However Teuwen, in analogous art of smart payment cards, discloses:
wherein the MVCP, or one or more of the plurality of MVCPs is a Modified Mobile Payment Card (MMPC) (e.g. bank cards or loyalty cards) (Section [0017] and [0020]).  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the virtual payment cards of Lee/Milov/Friedlander to be modified Mobile Payment Cards, as taught by Teuwen, in order to allow the payment card device to use multiple types of virtual cards on a single payment card.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
866.217.9197 (toll-free).
/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685